This is a forgery conviction, the record being before us without bills of exception or evidence. It may be questioned that the exceptions, or what purports to be the exceptions to the charge, are so presented under the late law as would require a revision of the matters set forth, but be that as it may, the evidence is not before us, and the charge is of such a nature as could or might be applicable to a state of facts provable under the allegations of the indictment. Under quite a line of decisions the indictment is sufficient to charge the offense of forgery. As the record presents the matters the assignments of error are not reviewable and the judgment will be affirmed.
Affirmed.